Exhibit 10.2

 

THIRD AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This THIRD AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”),
made between Alexandria Real Estate Equities, Inc. (the “Company”) and Stephen
A. Richardson (“Employee”), amends and restates in its entirety the Second
Amended and Restated Executive Employment Agreement between the Company and
Employee that was effective as of January 1, 2011 (the “Second Amended
Agreement”).  This Agreement is effective as of October 25, 2011 (the “Effective
Date”).

 

RECITALS

 

WHEREAS, Employee is currently employed by the Company as its Executive Vice
President/Regional Market Director – San Francisco Bay, pursuant to the Second
Amended Agreement; and

 

WHEREAS, the Company desires to employ Employee as its Chief Operating Officer
and Regional Market Director – San Francisco, and Employee is willing to
continue employment by the Company in such position, on the amended and restated
terms and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1.   POSITION; DUTIES; LOCATION.

 

Employee agrees to continue to be employed by the Company and to serve in the
position of its Chief Operating Officer and Regional Market Director – San
Francisco, and the Company agrees to employ Employee in such capacity.  Employee
shall continue to report to the Company’s Chief Executive Officer (the “CEO”),
and Employee shall perform the responsibilities and duties as determined from
time to time by the CEO.  In addition, Employee agrees to serve in such
capacities for the Company’s subsidiaries, and in such additional or different
capacities consistent with Employee’s current position as a senior executive of
the Company, as may be determined by the Board of Directors of the Company (the
“Board”).  Employee shall devote such of Employee’s business time, energy, and
skill to the affairs of the Company and its subsidiaries as shall be necessary
to perform the duties of such positions.  Notwithstanding the foregoing, and
subject to any written policies of the Company, nothing in this Agreement shall
preclude Employee from:  (i) engaging in charitable and community affairs and
not-for-profit activities, so long as they are consistent with Employee’s duties
and responsibilities under this Agreement; (ii) managing Employee’s personal
investments; (iii) serving on the boards of directors of non-profit companies;
and (iv) serving on the boards of directors of other for-profit companies;
provided, however, that, prior to accepting a position on any such for-profit
board of directors, Employee shall obtain the approval of the Board (or, if

 

1

--------------------------------------------------------------------------------


 

applicable, the appropriate committee thereof), which shall be provided or
withheld within the Board’s sole discretion; and provided, further, however,
that Employee shall submit to the Board (or the appropriate committee thereof) a
list of any for-profit boards of directors on which Employee is serving as of
the Effective Date of this Agreement.  Employee shall be based in the San
Francisco Bay Area, except for required travel on the Company’s business. 
Notwithstanding the foregoing, the Company retains the sole discretion to change
Employee’s title, reporting relationship, duties and assigned office location
(provided, however, that certain changes by the Company without Employee’s
express written consent could give rise to grounds for a “Good Reason”
resignation and receipt of compensation and benefits as provided in Section 3.4
and Section 3.7 herein).

 

SECTION 2.   COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2.  Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.

 

2.1       Base Salary.  Subject to the terms and conditions set forth herein,
the Company agrees to pay Employee a base salary at the rate of three hundred
sixty thousand dollars ($360,000) per year, less standard payroll deductions and
withholdings, payable on the Company’s regular payroll schedule (the “Base
Salary”). Employee’s Base Salary shall be reviewed no less frequently than
annually by the Board (or such committee as may be appointed by the Board for
such purpose) on or before September 30 each year.  The Base Salary payable to
Employee shall be increased as of January 1 each year , by action taken no later
than September 30 of such year, and at such additional times as the Board or a
committee of the Board may deem appropriate, to an amount determined by the
Board (or a committee of the Board).  Each such new Base Salary shall become the
base for each successive annual increase; provided, however, that such increase,
at a minimum, shall be equal to the cumulative cost-of-living increment as
reported in the “Consumer Price Index, San Francisco, California, All Items,”
published by the U.S. Department of Labor (using January 1, 2006 as the base
date for comparison). Any increase in Base Salary or other compensation shall in
no way limit or reduce any other obligations of the Company hereunder and, once
established at an increased specified rate, Employee’s Base Salary shall not be
reduced unless Employee otherwise agrees in writing.

 

2.2       Annual Bonus.  Employee shall be eligible to receive a bonus for each
calendar year of employment with the Company (each a “Bonus Year”), in an amount
to be determined in the sole discretion of the Board (or a committee of the
Board) based upon its evaluation of Employee’s performance and the performance
of the Company during such year and such other factors and conditions as the
Board (or a committee of the Board) deems relevant.   Bonuses are not
guaranteed, and the Board may determine that Employee has not earned a bonus for
any Bonus Year.  Any earned bonus shall be payable within 185 days after the end
of the relevant Bonus Year or as soon thereafter as reasonably practicable, but
in no

 

2

--------------------------------------------------------------------------------


 

event after the end of the year following the relevant Bonus Year; provided,
however, that in the event Employee terminates employment with the Company for
any reason other than a termination by the Company for Cause (as defined
herein), after the end of the Bonus Year and prior to the date when such bonuses
are paid by the Company to senior executives, then Employee shall receive the
same cash bonus (not including any restricted stock grant shares) that would
have been awarded to Employee in the absence of such termination and it shall be
paid to Employee at the same time that cash bonuses are paid by the Company to
other senior executives.

 

2.3       New Restricted Stock Grant; Options.  Subject to approval of the
Compensation Committee of the Board (the “Compensation Committee”), Employee
shall receive a new restricted stock grant (the “Grant”) in connection with his
election to the position of Chief Operating Officer, to be issued as of the
Effective Date or as soon thereafter as approval of the Compensation Committee
is obtained, in the amount of 15,000 shares of restricted stock, of which one
third of the stock will vest (subject to Employee’s continuous service) on each
anniversary of the Effective Date over a three (3) year period, with the first
such vesting date to take place on the first anniversary of the Effective Date. 
Thereafter, Employee shall be eligible for additional equity awards from time to
time as shall be determined by the Compensation Committee in its sole
discretion, and subject to such vesting, exercisability, and other provisions as
the Compensation Committee may determine in its discretion, after reviewing the
performance of both Employee and the Company.  The Grant and all other equity
awards (if any) shall be governed in all respects by the terms of the applicable
stock option or restricted stock agreements, grant notice and plan documents,
except as specifically provided in Sections 3.4(b), 3.5 and 3.7(b) hereof. 
Notwithstanding anything in this Agreement to the contrary, upon a Change in
Control (as defined herein), any outstanding equity awards held by Employee
(whether in the form of stock options or shares of restricted stock) shall
become fully vested.

 

2.4       Vacation.  Employee shall be entitled to accrue and use paid vacation
in accordance with the terms of the Company’s vacation policy and practices,
provided, however, that in no event will Employee’s vacation accrual rate be
lower than three (3) weeks per year.

 

2.5       Other Benefits.  Employee shall be eligible to participate in such of
the Company’s benefit and deferred compensation plans as may be made available
to executive officers of the Company, including, without limitation, the
Company’s stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans and supplementary executive retirement plans, if
any.  For purposes of establishing the length of service under any benefit plans
or programs of the Company, such service shall be deemed to have commenced on
February 15, 2000, which was Employee’s first date of employment with the
Company.

 

2.6       Reimbursement For Expenses.  The Company shall reimburse Employee for
all reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the

 

3

--------------------------------------------------------------------------------


 

performance of Employee’s services pursuant to this Agreement.  Employee shall
be entitled to such reimbursement upon the presentation by Employee to the
Company of vouchers or other statements itemizing such expenses in reasonable
detail consistent with the Company’s policies.  In addition, Employee shall be
entitled to reimbursement for: (i) dues and membership fees in professional
organizations and industry associations in which Employee is currently a member
or becomes a member; and (ii) appropriate industry seminars and mandatory
continuing education.  The amount of expenses eligible for reimbursement
pursuant to this Section 2.6 during a calendar year shall not affect the amount
of expenses eligible for reimbursement in any other calendar year. Without
extending the time of payment that would apply in the absence of this sentence,
the Company shall reimburse Employee for any expense eligible for reimbursement
pursuant to this Section 2.6 in accordance with the Company’s applicable expense
reimbursement policies and procedures and on or before the end of the calendar
year following the calendar year in which the expense was incurred.

 

SECTION 3.   TERMINATION; SEVERANCE.

 

3.1       Term and Termination.  The term of this Agreement (“Term”) shall be
the period commencing on the Effective Date and ending on the date that this
Agreement is terminated by either party pursuant to the provisions of this
Agreement. Employee is employed at-will, meaning that, subject to the terms and
conditions set forth herein, either the Company or Employee may terminate
Employee’s employment at any time, with or without Cause.

 

3.2       Compensation Upon Termination.  Upon the termination of Employee’s
employment for any reason, the Company shall pay Employee all of Employee’s
accrued and unused vacation and unpaid Base Salary earned through Employee’s
last day of employment (the “Separation Date”).  In addition, Employee will
receive reimbursement of business expenses as provided under Section 2.6, and
any bonus owed under Section 2.2 shall be paid in accordance with the terms of
Section 2.2.

 

3.3       Termination For Cause.  At any time, the Company shall be entitled to
terminate this Agreement for Cause by written notice to Employee provided in
accordance with Section 3.10(b), which notice shall specify the reason for and
the effective date of such termination.  In that event, the Company shall pay
Employee the compensation set forth in Section 3.2, and Employee shall not be
entitled to any further compensation from the Company, including severance
benefits.

 

3.4       Termination Without Cause Or Resignation For Good Reason Not In
Connection With A Change In Control.  The Company shall be entitled to terminate
Employee’s employment without Cause immediately upon written notice to Employee,
and Employee shall be entitled to terminate this Agreement for Good Reason in
accordance with Section 3.10(c).  In either event, and provided that Employee is
not eligible for severance benefits under Section 3.7 (Termination Without Cause
or Resignation For Good Reason In Connection With A Change In Control), Employee
shall receive the following severance benefits:

 

4

--------------------------------------------------------------------------------


 

(a)        Salary Continuation.  The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9.  The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement (as defined herein)).

 

(b)        Accelerated Vesting.  To the extent not previously accelerated
pursuant to Section 2.3, the Company shall accelerate the vesting of any equity
awards previously granted to Employee by the Company (whether in the form of
stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a cash bonus for the year in
which the Separation Date occurs in the amount of the cash bonus that Employee
earned for the previous year, if any, or if such amount has not been determined
at the time of termination, for the year prior to the previous year (provided,
however, that if termination is on or after a Change in Control, and Section 3.7
does not apply, the amount shall in no event be lower than the highest actual
cash bonus amount received by Employee for the two (2) calendar years preceding
the calendar year in which the Change in Control occurs).  For the avoidance of
doubt, the calculation of such cash bonus shall not include any restricted stock
grants, or shares of stock, or the value of such grants or stock, which may have
been provided to Employee at any time.

 

(d)        Restricted Stock Grants.

 

(i)         Prior Year Stock Grant.  The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following:  (A) any annual performance-based grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such grants that
Employee received for the second, third, and fourth fiscal years prior to the
fiscal year in which the Separation Date occurs.  In the event that, as of the
Separation Date, Employee has already received a restricted stock grant for the
Prior Year (the “Actual Prior Year Grant”), then the Prior Year Grant calculated
pursuant to the prior sentence shall be reduced (but not to below zero) by the
number of shares previously received by the Employee pursuant to such Actual
Prior Year Grant, including shares included in the Actual Prior Year Grant that
may become vested as a result of the Employee’s termination of employment.

 

(ii)        Separation Year Stock Grant.  The Company shall grant to Employee,
fully vested, a restricted stock grant (the “Separation Year Grant”) for the
Company’s fiscal year in which the Separation Date occurs (the “Separation
Year”) in the

 

5

--------------------------------------------------------------------------------


 

amount that is calculated as follows:  (A) the number of shares of the Prior
Year Grant (calculated pursuant to Section 3.4(d)(i), but without any reduction
to account for an Actual Prior Year Grant); multiplied by (B) a fraction with a
numerator equal to the number of calendar days that Employee was employed by the
Company during the Separation Year, and a denominator equal to 365 (or 366, if
the Separation Year is a calendar leap year).

 

(e)        Continued Health Benefits.  If Employee timely elects to continue
coverage under the Company’s health insurance plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
analogous provisions of state law, the Company shall pay the applicable premiums
for such continued coverage throughout the twelve (12)-month period following
the Separation Date; provided, however, that (i) the Company shall not be
required to make any such payments after such time as Employee becomes entitled
to receive similar health insurance coverage from another employer or recipient
of Employee’s services (and Employee shall promptly notify the Company of any
such fact), and (ii) any applicable premiums that are paid by the Company shall
not include any amounts payable by Employee under an Internal Revenue Code
Section 125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of Employee. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay Employee’s COBRA premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall provide Employee taxable monthly payments in an amount that is calculated
as (A) the amount of the monthly COBRA premium that Employee would be required
to pay to continue Employee’s group health coverage including coverage for any
covered dependents (which amount shall be based on the premium for the first
month of COBRA coverage immediately following the month in which Employee’s
employment with the Company terminates), plus (B) an additional amount equal to
the tax withholdings taken from the monthly payment (so that the after-tax value
of the payment is equal to the monthly COBRA premium amount under (A)), and such
monthly payments shall be made through the earlier of (i) twelve (12) months
from the employment termination date, or (ii) such date as Employee becomes
eligible to receive similar health insurance coverage from another employer or
recipient of Employee’s services (and Employee shall promptly notify the Company
of any such eligibility).

 

3.5       Termination Upon Death Or Disability.  The Agreement shall terminate
immediately upon Employee’s death or Disability (as defined herein).  In that
event, the Company shall provide Employee (or, in the event of Employee’s death,
Employee’s designated beneficiaries or, if Employee has none, Employee’s estate)
with the compensation set forth in Section 3.2, as well as the severance
benefits set forth in Section 3.4.

 

3.6       Resignation.  Employee shall be entitled to resign at any time upon
written notice to the Company thirty (30) days prior to the effective date of
such resignation, which shall be specified in Employee’s notice of resignation. 
Unless Employee’s resignation is for Good Reason, upon Employee’s resignation,
the Company shall pay Employee the compensation set forth in Section 3.2, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits.

 

6

--------------------------------------------------------------------------------


 

3.7       Termination Without Cause Or Resignation For Good Reason In Connection
With A Change In Control.  Upon or within two (2) years following a Change in
Control, the Company shall be entitled to terminate Employee’s employment
without Cause immediately upon written notice to Employee, and Employee shall be
entitled to terminate this Agreement for Good Reason in accordance with
Section 3.10(c).  In either event, Employee shall receive the following
severance benefits:

 

(a)        Salary Continuation.  The Company shall pay Employee severance in an
amount equal to two (2) years of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9.  The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement).

 

(b)        Accelerated Vesting.  To the extent not previously accelerated
pursuant to Section 2.3, the Company shall accelerate the vesting of any equity
awards previously granted to Employee by the Company (whether in the form of
stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.

 

(c)        Bonus.  The Company shall pay Employee a cash bonus for the year in
which the Separation Date occurs in an amount equal to two (2) times the amount
of the cash bonus that Employee earned for the previous year, if any, or, if
such amount has not been determined at the time of termination, two (2) times
the amount for the year prior to the previous year (provided, however, that the
amount shall in no event be lower than two (2) times the highest actual cash
bonus amount received by Employee for the two (2) calendar years preceding the
calendar year in which the Change in Control occurs).  For the avoidance of
doubt, the calculation of such cash bonus shall not include any restricted stock
grants, or shares of stock, or the value of such grants or stock, which may have
been provided to Employee at any time.

 

(d)        Restricted Stock Grants.

 

(i)         Prior Year Stock Grant.  The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following:  (A) any annual performance-based grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such grants that
Employee received for the second, third, and fourth fiscal years prior to the
fiscal year in which the Separation Date occurs.  In the event that, as of the
Separation Date, Employee has already received a restricted stock grant for the
Prior Year (the “Actual Prior Year Grant”), then the Prior Year Grant calculated
pursuant to the prior sentence shall be reduced (but not below zero) by the
number of shares previously received by the Employee pursuant to such

 

7

--------------------------------------------------------------------------------


 

Actual Prior Year Grant, including shares included in the Actual Prior Year
Grant that may become vested as a result of the Employee’s termination of
employment.

 

(ii)        Separation Year Stock Grant.  The Company shall grant to Employee,
fully vested, a restricted stock grant (the “Separation Year Grant”) for the
Company’s fiscal year in which the Separation Date occurs (the “Separation
Year”) in the amount that is calculated as follows:  (A) the number of shares of
the Prior Year Grant (calculated pursuant to Section 3.4(d)(i), but without any
reduction to account for an Actual Prior Year Grant); multiplied by (B) a
fraction with a numerator equal to the number of calendar days that Employee was
employed by the Company during the Separation Year, and a denominator equal to
365 (or 366, if the Separation Year is a calendar leap year).

 

(e)        Continued Health Benefits.  If Employee timely elects to continue
Employee’s coverage under the Company’s health insurance plans in accordance
with COBRA or any analogous provisions of state law, the Company shall pay the
applicable premiums for such continued coverage throughout the twelve (12)-month
period following the Separation Date; provided, however, that (i) the Company
shall not be required to make any such payments after such time as Employee
becomes entitled to receive similar health insurance coverage from another
employer or recipient of Employee’s services (and Employee shall promptly notify
the Company of any such fact), and (ii) any applicable premiums that are paid by
the Company shall not include any amounts payable by Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Employee.  Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay Employee’s COBRA
premiums without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
instead shall provide Employee taxable monthly payments in an amount that is
calculated as (A) the amount of the monthly COBRA premium that Employee would be
required to pay to continue Employee’s group health coverage including coverage
for any covered dependents (which amount shall be based on the premium for the
first month of COBRA coverage immediately following the month in which
Employee’s employment with the Company terminates), plus (B) an additional
amount equal to the tax withholdings taken from the monthly payment (so that the
after-tax value of the payment is equal to the monthly COBRA premium amount
under (A)), and such monthly payments shall be made through the earlier of
(i) twelve (12) months from the employment termination date, or (ii) such date
as Employee becomes eligible to receive similar health insurance coverage from
another employer or recipient of Employee’s services (and Employee shall
promptly notify the Company of any such eligibility).

 

3.8       Release.  As a condition to receipt of any accelerated vesting or
severance benefits under this Agreement, Employee (or, in the event of
Employee’s death, Employee’s designated beneficiaries or, if Employee has none,
Employee’s estate) shall be required to provide the Company with an effective
general release of any and all known and unknown claims against the Company and
other specifically identified released parties, substantially in the form
attached hereto as Exhibit A (the “Release”), within the applicable time period
set forth in the specific form of Release provided to Employee by the Company,
but in no event more than sixty (60) days following the Separation Date.

 

8

--------------------------------------------------------------------------------


 

3.9       Payment Of Severance Benefits; Section 409A.  In the event that
Employee is entitled to any severance benefits pursuant to Sections 3.4, 3.5 or
3.7 of this Agreement (other than any accelerated vesting under Sections 3.4(b),
3.5 or 3.7(b)), such severance benefits shall be payable as follows: (1) (i) any
payment of Base Salary pursuant to Sections 3.4(a) or 3.5, shall be made in the
form of substantially equal installments for a period of one (1) year following
the Separation Date, and (ii) any payment of Base Salary pursuant to
Section 3.7(a), shall be made in the form of substantially equal installments
for a period of two (2) years following the Separation Date, provided, however,
that any payments delayed pending the effective date of the Release shall be
paid in arrears no later than ten (10) days after such effective date; (2) any
payment of bonus pursuant to Sections 3.4(c), 3.5, or 3.7(c), shall be made in
the form of a lump sum within ten (10) days following the effective date of the
Release; and (3) any restricted stock grants pursuant to Sections 3.4(d), 3.5,
or 3.7(d), shall be made in full within thirty (30) days following the effective
date of the Release; provided, however, that:

 

(a)        Payment of such amounts and any other amounts or benefits provided
under this Agreement in connection with Employee’s termination of employment
that constitute “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”), and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”), shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulations Section 1.409A-1(h)
(“Separation From Service”)), unless the Company reasonably determines that such
amounts and benefits may be provided to Employee without causing Employee to
incur the adverse personal tax consequences under Section 409A; and

 

(b)        It is intended that (i) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose); (ii) all payments of any such
amounts or benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii); and (iii) any such amounts or
benefits consisting of premiums payable under COBRA also satisfy, to the
greatest extent possible, the exemption from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(9)(v). However, if any
such amounts or benefits constitute “deferred compensation” under Section 409A
and Employee is a “specified employee” of the Company, as such term is defined
in Section 409A(a)(2)(B)(i), then solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, the
timing of such benefit payments shall be delayed as follows, provided that the
Release has become effective in accordance with its terms: on the earlier to
occur of (a) the date that is six (6) months and one (1) day after Employee’s
Separation From Service, and (b) the date of Employee’s death (such applicable
date, the “Delayed Initial Payment Date”), the Company shall (1) pay Employee a
lump sum amount equal to the sum of the benefit payments that Employee would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this Section

 

9

--------------------------------------------------------------------------------


 

3.9(b), and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.

 

3.10     Definitions.  For purposes of this Agreement, the following definitions
shall apply:

 

(a)        Disability.  The term “Disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of Employee’s job, as determined by two (2) licensed physicians
selected jointly by the Board and Employee, for a period of 180 days during any
365 day period.

 

(b)        Cause.  For purposes of this Agreement, “Cause” shall mean:
(1) Employee’s conviction of any felony involving moral turpitude, fraud or
dishonesty; (2) Employee’s persistent, willful and unsatisfactory performance of
job duties (but only as to a termination before a Change in Control);
(3) Employee’s material and willful violation or breach of any material written
Company policy (as in effect prior to a Change in Control) of which Employee has
been provided notice or material statutory or fiduciary duty to the Company; or
(4) Employee’s material and willful violation or breach of this Agreement or the
Proprietary Information Agreement; provided that in the event that the Cause
described above is reasonably susceptible of being cured, the Company shall
provide written notice to Employee describing the nature of such Cause and
Employee shall thereafter have thirty (30) days to cure and if cured by Employee
within such thirty (30) day period, such event shall not provide Cause for
termination by the Company.

 

(c)        Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without Employee’s express written consent, the occurrence of any of the
following circumstances:  (1) the assignment to Employee of any duties
inconsistent with the position in the Company that Employee held immediately
prior, or an adverse alteration in the nature or status of Employee’s
responsibilities from those in effect immediately prior to such change; (2) a
reduction by the Company in Employee’s annual base salary as in effect on the
date hereof or as the same may be increased from time to time (provided,
however, that a reduction in base salary imposed prior to a Change in Control in
connection with an across-the-board reduction of base salaries of the Company’s
Executive Vice Presidents, Senior Vice Presidents, and other similarly situated
employees, shall not provide grounds for Good Reason); (3) the relocation of
Employee’s offices to a location outside the San Francisco Bay Area, or
requiring Employee to travel on Company business to an extent not substantially
consistent with Employee’s previous business travel obligations; (4) the failure
by the Company to pay Employee any portion of Employee’s current compensation
except pursuant to an across-the-board compensation deferral similarly affecting
all the employees of the Company (and all the employees of any entity whose
actions resulted in a Change in Control, if such compensation deferral occurs
after a Change in Control), or to pay Employee any portion of an installment of
deferred compensation under any deferred compensation program of the Company, in
each case within seven (7) days of the date such compensation is due; (5) the
failure by the Company to continue in effect any compensation plan in which
Employee participates which is material to Employee’s total compensation, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made

 

10

--------------------------------------------------------------------------------


 

with respect to such plan, or the failure by the Company to continue Employee’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of participation relative to other participants, as existed
previously; (6) the failure by the Company to continue to provide Employee with
benefits substantially similar to those benefits provided to Employee under any
of the Company’s directors and officers liability insurance, life insurance,
medical, health and accident, or disability plans in which Employee was
participating previously (provided, however, that a modification of any such
benefits prior to a Change in Control which impacts the Company’s Executive Vice
Presidents, Senior Vice Presidents, and other similarly situated employees, in
the same or a substantially similar manner as Employee shall not provide grounds
for Good Reason), or the failure by the Company to provide Employee with
substantially the same number of paid vacation days to which Employee is
entitled in accordance with the Company’s normal vacation policy in effect at
such time; or (7) the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement.  In order to
terminate this Agreement for Good Reason, Employee must provide advance written
notice to the Company of the occurrence of one or more of the foregoing
circumstances; provided, however, that the Company shall not be required to
provide any benefits under Section 3.4 or Section 3.7 if it is able to remedy
and does remedy such circumstance within a period of thirty (30) days following
such notice.

 

(d)        Change in Control.  A “Change in Control” shall be deemed to have
occurred if:

 

(i)         any Person (as such term is used in section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), as modified and used in sections 13(d) and 14(d) thereof, except that
such term shall not include (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a Company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company) becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

(ii)        the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who

 

11

--------------------------------------------------------------------------------


 

either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or

 

(iii)       there is consummated a merger or consolidation of the Company with
any other Company, other than (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least seventy-five percent (75%) of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(iv)       the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least seventy-five
(75%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

3.11     No Offset.  Employee shall not be required to mitigate damages under
this Agreement by seeking other comparable employment or otherwise, nor shall
Employee’s entitlement to any severance benefit hereunder be offset by any
earned income Employee may receive from employment or consulting with a third
party after Employee’s employment with the Company.

 

SECTION 4.   PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

 

Employee shall be required to continue compliance with Employee’s obligations
under the Employee Proprietary Information and Inventions Agreement with the
Company that Employee previously executed (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit B.

 

SECTION 5.   COMPANY POLICIES.

 

Employee shall be required to continue compliance with the Company’s employee
policies and procedures established by the Company from time to time.

 

12

--------------------------------------------------------------------------------


 

SECTION 6.   ASSIGNABILITY.

 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.  The Company may assign its rights or delegate its
duties under this Agreement at any time and from time to time.  However, the
parties acknowledge that the availability of Employee to perform services and
the covenants provided by Employee hereunder are personal to Employee and have
been a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 

SECTION 7.   NOTICES.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:

 

 

If to the Company:

Alexandria Real Estate Equities, Inc.

 

 

385 E. Colorado Boulevard, Suite 299

 

 

Pasadena, CA  91101

 

 

Telephone:  (626) 578-0777

 

 

 

 

If to Employee:

Stephen A. Richardson

 

 

c/o Alexandria Real Estate Equities, Inc.

 

 

1700 Owens Street

 

 

Suite 590

 

 

San Francisco, CA 94158

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

SECTION 8.   ARBITRATION.

 

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including but not limited to statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules.  By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The Company acknowledges that Employee will have the
right to be represented by legal counsel at any arbitration proceeding.  The
arbitrator shall:  (a) have the authority to compel adequate

 

13

--------------------------------------------------------------------------------


 

discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
Employee or the Company would be entitled to seek in a court of law.  The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that would be required of Employee if the dispute were decided in a court
of law.  Nothing in this Agreement is intended to prevent either Employee or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

SECTION 9.   MISCELLANEOUS.

 

9.1       Entire Agreement.  This Agreement, including its exhibits, contains
the full, complete, and exclusive embodiment of the entire agreement of the
parties with regard to the subject matter hereof and supersedes all other
communications, representations, or agreements, oral or written, including but
not limited to the Second Amended Agreement, and all negotiations and
communications between the parties relating to this Agreement.  Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein.  Any ambiguity in this document shall not be
construed against either party as the drafter.

 

9.2       Amendment.  This Agreement may not be amended or modified except by an
instrument in writing duly executed by Employee and the Company’s Chief
Executive Officer.

 

9.3       Applicable Law; Choice Of Forum.  This Agreement has been made and
executed under, and will be construed and interpreted in accordance with, the
laws of the State of California, without regard to conflict of laws principles.

 

9.4       Provisions Severable.  If any provision of this Agreement is held to
be invalid, illegal or unenforceable, in whole or in part, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement; and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein except to the extent
that such provision may be construed and modified so as to render it valid,
lawful, and enforceable in a manner consistent with the intent of the parties to
the extent compatible with the applicable law as it shall then appear.

 

9.5       Non-Waiver Of Rights And Breaches.  Any waiver by a party of any
breach of any provision of this Agreement shall be in writing and will not be
deemed to be a waiver of any subsequent breach of that provision, or of any
breach of any other provision of this Agreement.  No failure or delay in
exercising any right, power, or privilege granted to a party under any provision
of this Agreement will be deemed a waiver of that or any other right, power or
privilege.  No single or partial exercise of any right, power or privilege
granted to a party under any provision of this Agreement will preclude any other
or further exercise of that or any other right, power or privilege.

 

14

--------------------------------------------------------------------------------


 

9.6       Headings.  The headings of the Sections and Paragraphs of this
Agreement are inserted for ease of reference only, and will have no effect in
the construction or interpretation of this Agreement.

 

9.7       Counterparts.  This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or .pdf of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

 

9.8       Indemnification.  In addition to any rights to indemnification to
which Employee may be entitled under the Company’s Charter and By-Laws, the
Company shall indemnify Employee at all times during and after Employee’s
employment to the maximum extent permitted under Section 2-418 of the General
Corporation Law of the State of Maryland or any successor provision thereof and
any other applicable state law, and shall pay Employee’s expenses in defending
any civil or criminal action, suit, or proceeding in advance of the final
disposition of such action, suit, or proceeding, to the maximum extent permitted
under such applicable state laws.

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Executive Employment Agreement to be duly executed on the dates
identified below, effective as of the Effective Date stated above herein.

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

STEPHEN A. RICHARDSON

 

 

 

 

By:

         /s/ Joel S. Marcus

 

/s/ Stephen A. Richardson

Joel S. Marcus

 

Chief Executive Officer

 

 

 

 

 

Date:

October 25, 2011

 

Date:

October 25, 2011

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION DATE RELEASE

 

(To be signed on or within 21 days after the Separation Date.)

 

In exchange for the accelerated vesting of equity, severance benefits, and/or
other consideration to be provided to me by Alexandria Real Estate
Equities, Inc. (the “Company”), and as required by the Third Amended and
Restated Executive Employment Agreement between the Company and me effective as
of October 25, 2011 (the “Agreement”), I hereby provide the following Separation
Date Release (the “Release”).

 

I hereby generally and completely release the Company and its parent and
subsidiary entities, and its and their respective directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) of and
from any and all claims, liabilities and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions
occurring at any time prior to or at the time that I sign this Release
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership or equity interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, any claims based on or arising from the Agreement); (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act (as amended) (“ADEA”), the federal
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, applicable law, or applicable directors and officers
liability insurance; and (2) any rights which are not waivable as a matter of
law.  In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits
in connection with any such claim, charge or proceeding.  I represent that I
have no lawsuits, claims or actions pending in my name, or on behalf of any
other person or entity, against any of the Released Parties.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I

 

A-1

--------------------------------------------------------------------------------


 

may have under the ADEA, and that the consideration given for the waiver and
release in the preceding paragraph is in addition to anything of value to which
I am already entitled.  I further acknowledge that I have been advised by this
writing that:  (1) my waiver and release do not apply to any rights or claims
that may arise after the date I sign this Release; (2) I should consult with an
attorney prior to signing this Release (although I may choose voluntarily not to
do so); (3) I have twenty-one (21) days to consider this Release (although I may
choose voluntarily to sign it earlier); (4) I have seven (7) days following the
date I sign this Release to revoke it by providing written notice of revocation
to the Company’s Chief Executive Officer; and (5) this Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth calendar day after the date I sign it if I do not revoke it
(the “Effective Date”).

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceeding against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents; and (3) to cooperate fully with the Company, by voluntarily
(without legal compulsion) providing accurate and complete information, in
connection with the Company’s actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters, arising from events, acts, or failures to act that occurred during the
period of my employment by the Company.

 

 

By:

 

 

Stephen A. Richardson

 

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

B-1

--------------------------------------------------------------------------------